DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-22 are allowed.
The following is an examiner’s statement for reasons for allowance, after the thorough updated search and consideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to teach or suggest the specific technical features of the claimed invention as a whole. Specifically, wherein the light emitting module comprises: a substrate; a plurality of first light emitting elements disposed on the substrate along a first direction and divided into a plurality of first luminous areas, wherein each of the first luminous areas comprises at least two first light emitting elements; a plurality of second light emitting elements disposed on the substrate along the first direction and divided into a plurality of second luminous areas, wherein each of the second luminous areas comprises at least two second light emitting elements, and the second luminous areas and the first luminous areas are staggered with each other along a second direction perpendicular to the first direction; wherein one of the second luminous areas and one of the first luminous areas partly overlap along the second direction; wherein the first light emitting elements and the second light emitting elements face the light incident surface of the single light guide plate, and the light incident surface continuously extends to a light outgoing surface from the reflective surface; wherein the first luminous areas are arranged in a distribution density different from that of the second luminous areas, in the context of the controlling the luminous areas for displaying 
Independent claims 10 recites the similar specific details from claim 1 and allowable for the same reasons.
As per claim 17, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, controller configured to: control, according to a first display signal, at least one of the first luminous areas and at least one of the second luminous area to illuminate with a first intensity, wherein the first display signal represents a first position at which an image is located on a display surface of the display panel; control, according to a second display signal, the at least one of the first luminous areas to illuminate with a second intensity but control at least one of the others of the first luminous areas to illuminate with the first intensity, wherein the second display signal represents a second position at which the image is located on the second position on the display surface, in the context of the controlling the luminous areas for displaying image on display device, as a whole in the manner claimed, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693